Citation Nr: 1716023	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  16-17 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for malaria residuals. 

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus. 

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a heart disorder, to include arteriosclerotic heart disease (ASHD) with cardiomegaly, to include as secondary to malaria treatment. 

4.  Entitlement to service connection for malaria residuals. 

5.  Entitlement to service connection for diabetes mellitus, type 2, to include as secondary to malaria treatment. 

6.  Entitlement to service connection for a kidney disability, to include as secondary to malaria treatment. 
7.  Entitlement to service connection for hypertension, to include as secondary to malaria treatment. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.Lech, Associate Counsel 


INTRODUCTION

The Veteran had active service as a member of the Recognized Guerilla in the Philippine Army from December 1943 to October 1945. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Regional Offices (RO) of the United States Department of Veterans Affairs (VA) in San Diego, California and Manila, the Philippines.

The Veteran filed his claim for malaria in July 1972.  The claim was denied in an April 1973 decision on the basis that there were no official records of treatment or diagnosis of malaria during the Veteran's active service.  The decision also related that since the Philippines were an endemic area for malaria, any malaria that the Veteran currently had would be considered a new infection "in the absence of adequate evidence of continuity."  The Veteran did not appeal this denial.

The Veteran filed a claim to reopen his claim for malaria, and for service connection for diabetes mellitus, type 2 (DM), and a heart disability in December 1987.  A January 1989 rating decision denied reopening the malaria claim, and denied service connection for a heart disability and diabetes mellitus (on the basis that the two disabilities were not diagnosed in service or during the regulatory period following discharge from service).  The Veteran did not appeal the denial.

The Veteran filed a claim to reopen his malaria claim in July 2011.  A July 2013 rating decision denied reopening the malaria claim, stating that the evidence submitted was not new and material.  The Veteran did not appeal the denial.

The Veteran filed a claim to reopen his claim for DM and a heart disability, and for service connection for hypertension and a kidney disability in August 2014.  In January 2015, the Veteran filed another claim to reopen his claim for DM, malaria residuals (claimed as a blood disorder), and for service connection for a kidney disability.  A June 2015 rating decision denied service connection for a kidney disability and hypertension.  It also denied reopening the claims for malaria, DM, and a heart disability, stating that no new and material evidence has been submitted.  The Veteran filed a notice of disagreement (NOD) in September 2015.

In association with the NOD, the Veteran prematurely filed a VA Form 9 (Appeal to Board of Veterans' Appeals) in September 2015, in which he indicated that he desired a Board video conference hearing.  Again, as this was filed prior to the issuance of the April 2016 statement of the case (SOC) in this matter, this document cannot be considered a valid substantive appeal.  Moreover, in his April 2016 timely filed substantive appeal, the Veteran explicitly stated that he did not want a Board hearing and requested expedited processing due to deteriorating health.  As such, the Board finds that any prior hearing request has been withdrawn and it may proceed with the issuance of this decision. 

This claim was before the Board in October 2016, when it was remanded.  The remand was needed because the Veteran's August 2016 brief raised the issue of whether there was clear and unmistakable error (CUE) in the April 1973 rating decision which denied entitlement to service connection for malaria.  The Board saw the other issues on appeal as inextricably intertwined with the CUE issue, and asked the AOJ to adjudicate the CUE issue first.  In a December 2016 Supplemental Statement of the Case (SSOC), the AOJ found no CUE in the April 1973 rating decision.  The Veteran has not appealed this finding.  As such, it is not before the Board. 

Additional VA clinical records were associated with the record in August 2016.  However, these records merely show continuing treatment for the Veteran's disabilities and do not provide any etiological opinions or nexus to his service.  As such, they are redundant of prior medical evidence of record and not relevant.  In turn, as this evidence is not pertinent to the claim, waiver of RO consideration of this evidence is not necessary.  38 C.F.R. § 20.1304 (c) (2016).

In April 2016 and again January 2017, the Veteran submitted duplicate statements from his treating physician that drew a nexus between his kidney disease, hearing loss, impaired vision, and diabetes and the Veteran's active service.  In the March 2017 brief, the Veteran's representative waived the AOJ's initial consideration of this evidence.  As such, the Board will consider it in this decision.  The Board also notes that the issues of hearing loss and impaired vision are not issues on appeal.  Therefore, the Board will not discuss them. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for malaria is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed rating decision dated in April 1973, service connection for malaria was denied on the basis that it was not related to the Veteran's active service.

2.  Evidence received since the April 1973 rating decision denying service connection for malaria includes medical evidence and service personnel records; this evidence relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.

3.  In an unappealed rating decision dated in January 1989, service connection for DM, was denied on the basis that it was not related to the Veteran's active service.

4.  Evidence received since the January 1989 rating decision denying service connection for DM, includes medical evidence; this evidence relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.
  
5.  In an unappealed January 1989 rating decision, the RO denied the Veteran's claim for a heart disorder.  Evidence received since the January 1989 decision is not new and material, and the Veteran's claim for service connection for a heart disorder cannot be reopened.

6.  The Veteran's DM, and kidney disability have been linked by a medical professional to his active service.  

7.  Hypertension was not incurred during active service and has not been shown to be the result of the in-service malaria medication.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim for service connection for malaria residuals.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2016).

2.  New and material evidence has been received to reopen the claim for service connection for DM.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  New and material evidence has not been received to reopen the claim for service connection for a heart disorder, to include arteriosclerotic heart disease (ASHD) with cardiomegaly.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2016).

4.  The criteria for service connection for DM, have been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

5.  The criteria for service connection for a kidney disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

6.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a Veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist Veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

In this case, the Veteran was provided multiple notice letters informing him of both his and VA's obligations.  Therefore, additional notice is not required and any defect in notice is not prejudicial. 

With respect to the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran.   

The Board acknowledges that the Veteran has not been afforded a VA examination addressing his claimed heart disease and hypertension and their relationship to his active service.  No such an examinations are required.  When determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2014); 38 C.F.R. § 3.159 (c)(4) (2016). 

With respect to the third factor above, the Court of Appeals for Veterans Claims (Court) has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  While there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service. Waters v. Shinseki, 601 F.3d 1274, 1277 (Fed. Cir. 2010); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010).  On the other hand, a conclusory generalized lay statements suggesting a nexus between a current disability and service, as in this case, would not suffice to meet the standard because this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all Veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.  Here, the only evidence that the Veteran's claimed disabilities are related either to his military service are his own conclusory generalized lay statements, which are unsupported by even speculative medical evidence.

Beyond this fact, the Board finds that the medical evaluations during service and VA treatment records provide more than enough medical evidence to address the Veteran's central contentions.  Therefore, beyond the above, the Board also finds that there is otherwise sufficient competent medical evidence of record to make a decision on the claim. 

Accordingly, the Board finds that a referral for VA examinations concerning the claimed heart disease and hypertension is not warranted.

In addition, VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The RO associated with the claims file the Veteran's available service personnel records (SPRs), private treatment records, and VA treatment records.  The Veteran has not identified any relevant records aside from those that are already in evidence.  As such, Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claims decided herein.

With respect to the Veteran's service treatment records (STRs), the Board recognizes that the RO attempted to obtain the Veteran's STRs; however, these efforts were unsuccessful since 1973.  See April 1973 rating decision, which mentions that there are no official medical records from the Veteran's period of active service.  The Court has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of the Veteran's claims has been undertaken with this heightened duty in mind.

The case law does not, however, lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the Veteran or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-218 (2005) (the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in Government control which would have required VA to disprove a claimant's allegation of injury or disease in service in these particular cases).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome here, the Board finds that any such failure is harmless.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143   (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002)

II. Legal Criteria and Analysis

The Board has reviewed all of the evidence in the claims folders.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81   (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.

A. New and Material Evidence

Decisions of the RO and the Board that are not appealed in the prescribed time are final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2016).  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review the former disposition.  38 U.S.C.A. § 5108 (West 2014); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2014); Smith v. West, 12 Vet. App. 312 (1999).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Board must address the question of whether new and material evidence has been received to reopen the claim because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Malaria Residuals

The Veteran filed a request to reopen his claim for entitlement to service connection for malaria in December 1987.  His claim was previously denied in April 1973.   

At the time of his April 1973denial, evidence of record included private medical treatment records, and service personnel records.

Since the last final denial, evidence added includes additional service personnel records. 

Based on a review of this new evidence, cited below, and the low standard for reopening claims, the Board finds that the new and material criteria under 38 C.F.R. § 3.156 (a) have been satisfied, and the claim for service connection for malaria residuals is reopened.

Diabetes Mellitus

The Veteran filed a request to reopen his claim for entitlement to service connection for DM in August 2014.  His claim was previously denied in January 1989.   

At the time of his January 1989 denial, evidence of record included VA and private medical treatment records, and service personnel records.

Since the last final denial, evidence added includes additional medical evidence. 

Based on a review of this new evidence, cited below, and the low standard for reopening claims, the Board finds that the new and material criteria under 38 C.F.R. § 3.156 (a) have been satisfied, and the claim for service connection for diabetes mellitus, type 2, is reopened.

Heart Disability

The Veteran's original December 1987 claim of entitlement to service connection for a heart disability was denied in a January 1989 rating decision, essentially on the basis that a diagnosis of a heart disability was not shown in-service or a year after, and no evidence of record tied the Veteran's then-current heart disability to his active service or any incident therein.  The Veteran did not appeal the decision.  Accordingly, it became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104 (a), 20.302(a), 20.1103 (2016).

The Veteran filed a claim to reopen his claim of entitlement to service connection for a heart disability in August 2014.  The RO denied reopening the claim in a June 2015 rating decision.  The Veteran timely perfected an appeal.

Evidence received since the January 1989 decision includes VA treatment records and statements from the Veteran.  The Board is unable to view any of the newly received evidence as new and material.  The newly-received lay statements from the Veteran simply reiterated his belief that his heart disability stemmed from his service, including as secondary to use of malaria medication (quinine).  As such, those statements are not "new" - it is simply the Veteran retelling the same statements which he provided previously, with few changes.  The VA treatment records did not speak to the etiology of the Veteran's current heart disability.  As such, those statements are not "material," as they do not speak to the issue at hand. 

The March 2016 statement from the Veteran's treating physicians, which tied several other disorders to the use of quinine, did not in any way relate the Veteran's heart disorder to the medication.    

In sum, the Veteran has not provided VA with new information, or new medical evidence, that would support his claim by tying his current heart disorder to his active service or his in-service malaria treatment.  As such, and even considering the holding in Shade v. Shinseki, 24 Vet. App. 110 (2010) that the VA regulation as to reopening a claim "must be read as creating a low threshold," the claim is not reopened.  38 C.F.R. § 3.156 (a) (2016). 

The Board here notes that it is important for the Veteran to understand that even if the Board were to reopen the claim, entitlement to service connection for heart disorder would be denied, as the evidence of record, even when viewed in the light most favorable to the Veteran, is against his claim.  There is no competent medical evidence of record to show that the Veteran's heart disorder is related to his active service (or any service-connected disabilities).  Simply stated, the most recent evidence provides, to some extent, more evidence against this claim.   

In any event, the Board finds that the new evidence does not relate to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for a heart disability.  The new evidence does not materially show that the Veteran's heart disorder is related to his active service, to any incident therein, or to any of his service-connected disabilities, including his malaria medication.  Therefore, the Board concludes, that the Veteran has not presented new and material evidence to reopen his claim.  Accordingly, the appeal is denied. See 38 U.S.C.A. § 5108 (West 2014).

B.  Service Connection

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained in the line of duty during active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (a) (2016).  Service connection may be granted for a disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303 (d) (2016).

The elements of a valid claim for direct service connection are: (1) competent and credible evidence of a current disability; (2) competent and credible evidence of 
 in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a relationship or correlation between the disease or injury in service and the current disability - which is the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran asserts that his DM, kidney disability, and hypertension are related to his active service.  Specifically, the Veteran has asserted that he experiences those disabilities as a result of the medication that he took for malaria while in active service (quinine).

Regarding the first element of service connection (i.e. a current diagnosis), the Veteran's post-service VA and private medical records show that he has ongoing diagnoses of the claimed disorders.  As the Veteran has a current diagnoses of DM, kidney disability, and hypertension, element (1) of Shedden, a current disability, has been met.

Namely, VA treatment records do not show any complaints or symptoms of diabetes until in or around October 1986, when the Veteran was diagnosed with DM.  Later records from March 2015 to April 2016 show chronic kidney disease, diabetes, and hypertension as ongoing health problems, but do not speak to when the Veteran was diagnosed with the disorders, or to the etiology of them.

Private treatment records do not show any complaints or symptoms of, or any treatment for, DM, kidney disability, or hypertension until July 2006, when the Veteran was treated for hypertension.  Records from September 2012 stated that the Veteran was formally diagnosed with hypertension in August 2008.  

Turning to the second element of Shedden, there are no official service treatment records (STRs) for the Veteran's period of guerilla service.  There are only a few service personnel records (SPRs), which do not show that he had any diabetes, kidney, or hypertension issues or complaints at the time of his discharge from service (the records did mention two health problems, so presumably other health issues would have been mentioned had they existed at the time of discharge).  As such, the second element has not been met.

Turning to element (3) of Shedden, a medical nexus, the Veteran's treating physician at VA opined that his chronic kidney disease and diabetes are related to his military duty, as the Veteran underwent malaria treatment with quinine in 1945, and "malaria infections and quinine sulfate are known to cause blood sugar changes."  The physician did not opine as to the etiology of the Veteran's hypertension.

As such, the nexus element for the claims of DM, and kidney disease has been met.   

The Veteran's claims of entitlement to service connection for DM, and kidney disease are granted.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2016). 

As such, the nexus element for the hypertension claim has not been met.  There is no evidence to show that the Veteran's hypertension is related to his active service, or to his quinine treatment.

The Board recognizes that the Veteran asserts that his hypertension is related to his active service.  However, while the Veteran is competent to report symptoms, in this case, he is not competent to provide a medical nexus.  The cause of hypertension requires training to understand the cardio and vascular systems, the symptoms caused by hypertension and what would constitute a cause of those symptoms.  This is training and knowledge that the Veteran does not possess.  There is no evidence of record which would tie the Veteran's hypertension to his active service, or to his malaria treatment in 1945.  Nor has the Veteran provided any medical opinions asserting such a connection.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim for service connection for hypertension, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001). 


ORDER

New and material evidence having been received, the claim of entitlement to service connection for malaria residuals is reopened, and the appeal is granted to this extent only.

New and material evidence having been received, the claim of entitlement to service connection for DM, is reopened, and the appeal is granted to this extent only.

New and material evidence has not been received to reopen a claim of entitlement to service connection for a heart disability, to include arteriosclerotic heart disease (ASHD) with cardiomegaly, to include as secondary to malaria treatment, and the appeal is denied.

Entitlement to service connection for DM is granted.

Entitlement to service connection for a kidney disability is granted.

Entitlement to service connection for hypertension is denied.


REMAND

Although the Board sincerely regrets the additional delay, further development is required prior to adjudicating the Veteran's claim.  A remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The Veteran's claims file includes SPRs which state that he experienced malaria when he was released from service in October 1945.  

The Veteran has not claimed that he had active malaria, but rather that he experienced malaria residuals.  His VA treatment records and private treatment records do not show any notations of active malaria.  Since he did experience malaria in active service, and experienced residuals related to malaria medication (which the above decision service-connected), a VA examination is necessary to determine if the Veteran experiences any residuals from the disease itself, and, if any, if those residuals are related to the malaria he experienced in active service.

In addition, in his statements, the Veteran related that he experienced different periods of malaria.  The examiner should explain to the Board if these were recurrences of his in-service malaria infections ("bouts" of the same disease), or if they were separate and distinct malaria infections that were not related to the one he experienced in active service.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Please schedule the Veteran for an examination of his asserted malaria residuals.  The Veteran's service personnel records, VA and private treatment records, as well as the entire electronic file must be provided and reviewed by the examiner and a notation that such a review has taken place must be noted in the examination report.  The examiner is also to consider the Veteran's lay statements regarding his malaria/malaria residuals onset and symptoms.  The examiner must provide the following opinions:

a) Diagnose all current malaria residuals, if any.

b) For each identified malaria residual, provide an opinion as to whether it is at least as likely as not (50 percent or more probability) that the identified residual is related to his active service, to include the treatment for malaria that the Veteran underwent while in active service (see SPRs).

2. Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


